Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered March 4, 1997, convicting him of sexual abuse in the third degree (13 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that it was reversible error to admit the testimony of several of his former patients (see, CPL 470.05 [2]; People v Washington, 169 AD2d 795). In any event, the contention is without merit because the challenged testimony was relevant to prove the defendant’s intent (see, People v Webb, 203 AD2d 606) and to negate the defense of mistake or accident (see, People v Molineux, 168 NY 264, 291-293; Richardson, Evidence §§ 170, 172 [Prince 10th ed]).
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Furthermore, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit.
Mangano, P. J., Joy, Altman and Luciano, JJ., concur.